IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CLARENCE BISHOP,1                          §
                                               §
          Respondent Below,                    §   No. 164, 2021
          Appellant,                           §
                                               §   Court Below: Family Court
          v.                                   §   of the State of Delaware
                                               §
    SARAH MARINO,                              §   File No. CN19-03320
                                               §   Petition Nos. 20-17553
          Petitioner Below,                    §   and 20-19049
          Appellee.                            §

                               Submitted: September 24, 2021
                               Decided:   September 30, 2021

                                       ORDER

         (1)    On August 11, 2021, the Chief Deputy Clerk sent a letter directing the

appellant to pay the Family Court filing fee and transcript cost on or before August

26, 2021, or this Court would issue a notice to show cause why the appeal should

not be dismissed. On August 27, 2021, the Chief Deputy Clerk issued a notice, sent

by certified mail, directing the appellant to show cause why this appeal should not

be dismissed for the appellant’s failure to pay the Family Court filing fee and

transcript cost.

         (2)    On September 13, 2021, the Court received the certified mail receipt

indicating that the notice to show cause had been delivered. A timely response to



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
the notice to show cause would have been due on or before September 23, 2021.

The appellant having failed to respond to the notice to show cause within the

required ten-day period, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Gary F. Traynor
                                      Justice




                                         2